                                             55 Filed 05/12/20
             Case 7:19-cv-05521-KMK Document 57       05/11/20 Page 1 of 3




                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                      DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                        LITIGATION BUREAU

                                      Writer’s Direct Dial: (212) 416-8973

                                                                     May 11, 2020

    BY ECF
    The Honorable Kenneth M. Karas
    United States District Judge
    Southern District of New York
    300 Quarropas Street
    White Plains, New York 10601-4150

           Re:     Hall v. Annucci et al, SDNY 19 Civ. 5521 (KMK)

    Dear Judge Karas:

             This Office represents defendants Anthony Annucci, Robert Bentivegna, Thomas Griffin,
    Kyoung Kim, Deborah MacDonald, Aileen McCarthy, and Donna Heitz (collectively the
    “Served Defendants”) in the above-referenced action.1 I write to respectfully request a pre-
    motion conference, pursuant to Your Honor’s Individual Rules of Practice, in anticipation of
    filing a motion to revoke Plaintiff’s in forma pauperis status. In addition, I respectfully request
    that the Served Defendants’ deadline to file their motion to dismiss or otherwise respond to the
    Second Amended Complaint, currently May 15, 2020, be stayed while the motion to revoke
    Plaintiff’s in forma pauperis status is resolved.

    February 21, 2013 Bar Order
            Based on a recent search of PACER, the undersigned attorney just discovered a Bar
    Order under 28 U.S.C. Section 1915(g) apparently issued against Plaintiff by the Honorable
    Loretta A. Preska on February 21, 2013 in the matter of Ralph Hall v. The City of New York et
    al, 12 Civ. 8669 (LAP) (S.D.N.Y. Feb. 21, 2013), annexed hereto as Exhibit A. I respectfully
    apologize to the Court for not bringing this issue to the Court earlier, but I only discovered the
    applicable bar order earlier today while preparing the Served Defendants’ response to the
    Amended Complaint. In the Order, Judge Preska held that:


    1
      Based on a review of the Docket Report, Nicole Walsh, RN, does not appear to have been
    served at this time. She has not contacted this Office regarding this litigation or to request
    representation.

          28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● * NOT FOR SERVICE OF PAPERS
                                              WWW.AG.NY.GOV
                                         55 Filed 05/12/20
         Case 7:19-cv-05521-KMK Document 57       05/11/20 Page 2 of 3



       Because Plaintiff has filed three or more cases while he was a prisoner that were
       dismissed as frivolous, malicious, or for failure to state a claim, and because
       Plaintiff has not shown cause as to why he should not be barred from filing future
       actions IFP in this Court while he is a prisoner, Plaintiff is barred from filing
       future actions IFP in this Court while in custody unless Plaintiff can allege that he
       is under imminent threat of serious physical injury. Plaintiff is warned that the
       submission of frivolous documents may result in the imposition of additional
       sanctions, including monetary penalties.”

Id. Judge Preska also noted that Plaintiff claimed that he fell under the “imminent danger of
serious physical injury” exception because prison officials had denied treatment for his shoulder
and hip injuries. Id. Judge Preska specifically indicated that “[t]o the extent that Plaintiff seeks
to file a new action based on the alleged lack of care for his shoulder and hip injuries, he must
show that the lack of care has placed him under imminent danger of serious physical injury to
proceed with his case in forma pauperis.” Id.

Procedural History
        In this matter, Plaintiff filed the initial Complaint on or about June 12, 2019. See ECF
No. 1. The Court then issued an Order on July 31, 2019, directing Plaintiff to pay applicable fees
or submit an IFP application and prisoner authorization. See ECF No. 3. Plaintiff filed an
application to proceed without prepaying fees or costs and a prison authorization on August 12,
2019. See ECF Nos. 5-6. Plaintiff did not reference the February 21, 2013 bar order, or indicate
why it should not have applied to the instant matter. On September 9, 2019, the Court granted
Plaintiff’s application to proceed in forma pauperis “without prejudice to Defendants’ filing a
motion to revoke Plaintiff’s IFP status.” See ECF No. 11.

       On October 21, 2019, an Amended Complaint was docketed. Plaintiff then filed the
Second Amended Complaint on or about November 25, 2019, which is the current operative
pleading in this matter. See ECF No. 27.

        On February 4, 2020, Defendants Annucci, Griffin, Bentivegna, and Kim (who were the
only defendants served at that time) filed a pre-motion conference letter in anticipation of their
motion to dismiss the Second Amended Complaint as against them. See ECF No. 39. The Court
set a briefing schedule for the motion. See ECF No. 43. Subsequently, Defendants MacDonald,
McCarthy, and Heitz were served, and the Court extended the deadline for the opening brief to
align with the other Served Defendants’ anticipated deadline to respond to the Second Amended
Complaint on May 15, 2020. See ECF No. 47.

Anticipated Motion
        Plaintiff’s current action is a damages claim brought pursuant to 42 U.S.C. Section 1983,
alleging deliberate indifference to his medical care in violation of his rights under the Eighth
Amendment. Plaintiff includes no allegations regarding how the suit addresses a “lack of care
[that] has placed him under imminent danger of serious physical injury” as Judge Preska directed
in the February 21, 2013 bar order. Plaintiff’s claim here is only for damages for an infection
from nearly three years ago and does not appear to support any imminent danger of physical




                                                  2
                                                55 Filed 05/12/20
                Case 7:19-cv-05521-KMK Document 57       05/11/20 Page 3 of 3



   injury. Therefore, the instant action is barred by the February 21, 2013 Order, Plaintiff’s in
   forma pauperis status should be revoked, and the action should be dismissed.

   Conclusion
           Therefore, to the extent that the Court believes further briefing is necessary, the Served
   Defendants respectfully request a pre-motion conference in anticipation of their motion to revoke
   Plaintiff’s in forma pauperis status, dismiss this action with leave to reopen upon filing of the
   applicable fees, and grant such other and further relief as the Court deems just and proper. In
   addition, the Defendants respectfully request that the Court stay their May 15, 2020 deadline to
   move to dismiss or otherwise respond to the Second Amended Complaint until the motion to
   revoke Plaintiff’s in forma pauperis status is resolved.

              Thank you for your consideration of the application herein.

Defendants are to file a formal motion to revoke Plaintiff’s IFP       Respectfully submitted,
status by May 26, 2020 and serve the motion on Plaintiff.
Plaintiff’s response is due by 6/16/20. Defendants’ reply is due
6/30/20. Moreover, Defendans are to mail a copy of this memo
endorsement to Plaintiff and to certify that they did so by 5/19/20.   S/ Brendan M. Horan
So Ordered.                                                            Brendan M. Horan
                                                                       Assistant Attorney General
                                                                       Brendan.Horan@ag.ny.gov
                             5/12/20
   cc:        BY MAIL
              Ralph Hall
              DIN 05A5367
              Green Haven Correctional Facility
              594 Rt. 216
              Stormville, New York 12582-0010




                                                                3
